                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

Federal National Mortgage Association                 CIVIL ACTION NO:

                Plaintiff                             COMPLAINT

                        vs.                           RE:
                                                      11-13 Wheeler Street, Livermore Falls, ME
                                                      04254

Gerald Arthur Leavitt and Michelle D.                 Mortgage:
Leavitt                                               March 1, 2006
                                                      Book 6686, Page 29
                Defendants

Maine State Housing Authority,
Birdell B. Dunham, III and Linda S.
Dunham

                Party-In-Interest

       NOW COMES the Plaintiff, Federal National Mortgage Association, by and through its

attorneys, Doonan, Graves & Longoria, LLC, and hereby complains against the Defendants, Gerald

Arthur Leavitt and Michelle D. Leavitt, as follows:

                               JURISDICTION AND VENUE

   1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

       because the Plaintiff and Defendants are citizens of different states and the matter in

       controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)

       dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

       an appropriate pleading, may declare the rights and other legal relations of any interested

       party seeking such declaration, whether or not further relief is or could be sought under 28

       U.S.C. § 2201.

   2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

       object of this litigation is a Note executed under seal currently owned and held by Federal
   National Mortgage Association, in which the Defendants, Gerald Arthur Leavitt and

   Michelle D. Leavitt, are the obligor and the total amount owed under the terms of the Note

   is Eighty-Eight Thousand Five Hundred Seven and 69/100 ($88,507.69) Dollars, plus

   attorney fees and costs associated with the instant action; thus, the amount in controversy

   exceeds the jurisdictional threshold of seventy-five thousand ($75,000.00) dollars.

3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial

   portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

   property is located in Maine.

                                         PARTIES

4. Federal National Mortgage Association is a corporation with its principal place of business

   located at 3900 Wisconsin Avenue, N.W., Washington, D.C. 20016-2892.

5. The Defendant, Gerald Arthur Leavitt, is a resident of Peru, County of Oxford and State of

   Maine.

6. The Defendant, Michelle D. Leavitt, is a resident of Jay, County of Franklin and State of

   Maine.

7. The Party-in-Interest, Maine State Housing Authority, is located at 353 Water Street,

   Augusta, ME 04330.

8. The Party-in-Interest, Birdell B. Dunham, III, is located at 50 Eastern Avenue, Wilton, ME

   04294.

9. The Party-in-Interest, Linda S. Dunham, is located at 50 Eastern Avenue, Wilton, ME 04294.
                                          FACTS

10. On February 28, 2006, by virtue of a Warranty Deed from John Lucarelli, Personal

   Representation of the Estate of Helen S. Lucarelli, which is recorded in the Androscoggin

   County Registry of Deeds in Book 6686, Page 28, the property situated at 11 -13 Wheeler

   Street, Livermore Falls, County of Androscoggin, and State of Maine, was conveyed to the

   Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, being more particularly

   described by the attached legal description. See Exhibit A (a true and correct copy of the

   legal description is attached hereto and incorporated herein).

11. On March 1, 2006, the Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, executed

   and delivered to Merrimack Mortgage Company, Inc. a certain Note in the amount of

   $56,000.00. Defendant, Gerald Arthur Leavitt’s personal liability is limited and/or

   extinguished by the Chapter 7 bankruptcy filed which resulted in a bankruptcy discharge. See

   Exhibit B (a true and correct copy of the Note is attached hereto and incorporated herein).

12. To secure said Note, on March 1, 2006, the Defendants executed a Mortgage Deed in favor

   of Mortgage Electronic Registration Systems, Inc. as nominee for Merrimack Mortgage

   Company, Inc., securing the property located at 11-13 Wheeler Street, Livermore Falls, ME

   04254, which Mortgage Deed is recorded in the Androscoggin County Registry of Deeds in

   Book 6686, Page 29. See Exhibit C (a true and correct copy of the Mortgage is attached

   hereto and incorporated herein).

13. The Mortgage was then assigned to Suntrust Mortgage, Inc. by virtue of an Assignment of

   Mortgage, dated March 25, 2014, and recorded in the Androscoggin County Registry of

   Deeds in Book 8886, Page 7. See Exhibit D (a true and correct copy of the Assignment of

   Mortgage is attached hereto and incorporated herein).
14. The Mortgage was then assigned to Federal National Mortgage Association by virtue of an

   Assignment of Mortgage, dated February 4, 2015, and recorded in the Androscoggin

   County Registry of Deeds in Book 9081, Page 151. See Exhibit E (a true and correct copy

   of the Assignment of Mortgage is attached hereto and incorporated herein).

15. The Mortgage was then assigned to PROF-2014-S2 Legal Title Trust II, by U.S. Bank

   National Association as Legal Title Trustee by virtue of an Assignment of Mortgage, dated

   December 14, 2016, and recorded in the Androscoggin County Registry of Deeds in Book

   9516, Page 288. See Exhibit F (a true and correct copy of the Assignment of Mortgage is

   attached hereto and incorporated herein).

16. The Mortgage was further assigned to Federal National Mortgage Association by virtue of a

   Quitclaim Assignment, dated April 20, 2018, and recorded in the Androscoggin County

   Registry of Deeds in Book 9842, Page 168. See Exhibit G (a true and correct copy of the

   Quitclaim Assignment is attached hereto and incorporated herein).

17. On April 22, 2019, the Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, were sent

   a Notice of Mortgagor's Right to Cure, as evidenced by the Certificate of Mailing (herein

   after referred to as the “Demand Letter”). See Exhibit H (a true and correct copy of the

   Demand Letter is attached hereto and incorporated herein).

18. The Demand Letter informed the Defendants, Gerald Arthur Leavitt and Michelle D.

   Leavitt, of the payment due date, the total amount necessary to cure the default, and the

   deadline by which the default must be cured, which was thirty-five (35) days from receipt of

   the Demand Letter. See Exhibit H.

19. The Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, failed to cure the default

   prior to the expiration of the Demand Letter.
20. The Plaintiff, Federal National Mortgage Association, is the present holder of the Note

   pursuant to endorsement by the previous holder (if applicable), payment of value and

   physical possession of the Note in conformity with 11 M.R.S. § 3-1201, et seq., 10 M.R.S. §

   9416, and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929).

21. The Plaintiff, Federal National Mortgage Association, is the lawful holder and owner of the

   Note and Mortgage.

22. The Plaintiff, Federal National Mortgage Association, hereby certifies that all steps

   mandated by law to provide notice to the mortgagor pursuant to 14 M.R.S.A. § 6111 were

   strictly performed.

23. Birdell B. Dunham, III and Linda S. Dunham are Parties-in-Interest pursuant to a Warranty

   Deed, dated July 13, 2006, and recorded in the Androscoggin County Registry of Deeds in

   Book 6832, Page 345, from Gerald Arthur Leavitt and Michelle D. Leavitt, which granted

   an undivided one-half interest to Birdell B. Dunham, III and Linda S. Dunham and they are

   in second position and behind Plaintiff ’s Mortgage.

24. Maine State Housing Authority is a Party-in-Interest pursuant to a Junior Mortgage in favor

   of Community Concepts Finance Corporation in the amount of $10,000.00, dated

   December 8, 2006, and recorded in the Androscoggin County Registry of Deeds in Book

   7004, Page 259 and is in third position behind Plaintiff's Mortgage.

25. The Junior Mortgage was then assigned to Maine State Housing Authority by virtue of an

   Assignment of Mortgage, dated December 8, 2006, and recorded in the Androscoggin

   County Registry of Deeds in Book 7004, Page 264. See Exhibit I (a true and correct copy

   of the Assignment of Mortgage is attached hereto and incorporated herein).

26. The total debt owed under the Note and Mortgage as of June 30, 2019 is Eighty-Eight

   Thousand Five Hundred Seven and 69/100 ($88,507.69) Dollars, which includes:
                    Description                                 Amount
    Principal Balance                                                         $50,140.76
    Interest                                                                  $18,119.39
    Escrow Advance                                                            $14,006.86
    Corporate Advance                                                          $6,240.68
    Grand Total                                                               $88,507.69


27. Upon information and belief, the Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt,

    are presently in possession of the subject property originally secured by the Mortgage.

                             COUNT I – FORECLOSURE

28. The Plaintiff, Federal National Mortgage Association, repeats and re-alleges paragraphs 1

    through 27 as if fully set forth herein.

29. This is an action for foreclosure respecting a real estate related Mortgage and title located at

    11-13 Wheeler Street, Livermore Falls, County of Androscoggin, and State of Maine. See

    Exhibit A.

30. The Plaintiff, Federal National Mortgage Association, is the holder of the Note referenced

    in Paragraph 11 pursuant to endorsement by the previous holder (if applicable) and physical

    possession of the aforesaid Note in conformity with Title 11, section 3-1201, et seq. of the

    Maine Revised Statutes and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929). As such,

    Plaintiff, Federal National Mortgage Association, has the right to foreclosure upon the

    subject property.

31. The Plaintiff, Federal National Mortgage Association, is the current owner and investor of

    the aforesaid Mortgage and Note.

32. The Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, are presently in default on

    said Mortgage and Note, having failed to make the monthly payment due December 1, 2014,
   and all subsequent payments, and, therefore, have breached the condition of the aforesaid

   Mortgage and Note.

33. The total debt owed under the Note and Mortgage as of June 30, 2019 is Eighty-Eight

   Thousand Five Hundred Seven and 69/100 ($88,507.69) Dollars, which includes:

                    Description                               Amount
    Principal Balance                                                      $50,140.76
    Interest                                                               $18,119.39
    Escrow Advance                                                         $14,006.86
    Corporate Advance                                                        $6,240.68
    Grand Total                                                            $88,507.69


34. The record established through the Androscoggin County Registry of Deeds indicates that

   there are no public utility easements recorded subsequent to the Mortgage and prior to the

   commencement of these proceedings affecting the mortgaged premises at issue herein.

35. By virtue of the Defendants' breach of condition, the Plaintiff hereby demands a

   foreclosure on said real estate, as affected by Defendant, Gerald Arthur Leavitt’s discharge in

   bankruptcy and, accordingly, this action does not seek any personal liability on the part of

   the Defendant, Gerald Arthur Leavitt, but only seeks liability on the part of Michelle D.

   Leavitt, and in rem judgment against the property.

36. Notice in conformity with 14 M.R.S.A. §6111 was sent to the Defendants, Gerald Arthur

   Leavitt and Michelle D. Leavitt, on April 22, 2019, evidenced by the Certificate of Mailing.

   See Exhibit H.

37. The Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, are not in the Military as

   evidenced by the attached Exhibit J.
                         COUNT II – BREACH OF NOTE

38. The Plaintiff, Federal National Mortgage Association, repeats and re-alleges paragraphs 1

   through 37 as if fully set forth herein.

39. On March 1, 2006, the Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, executed

   and delivered to Merrimack Mortgage Company, Inc. a certain Note in the amount of

   $56,000.00. See Exhibit B.

40. The Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, as affected by Defendant,

   Gerald Arthur Leavitt’s discharge in bankruptcy and, accordingly, this action does not seek

   any personal liability on the part of the Defendant, Gerald Arthur Leavitt, but only seeks in

   rem judgment against the property, are in default for failure to properly tender the December

   1, 2014 payment and all subsequent payments. See Exhibit H.

41. The Plaintiff, Federal National Mortgage Association, is the proper holder of the Note and

   is entitled to enforce the terms and conditions of the Note due to its breach by the

   Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt.

42. The Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, having failed to comply with

   the terms of the Note and Mortgage, are in breach of both the Note and the Mortgage.

43. The Defendants Gerald Arthur Leavitt and Michelle D. Leavitt's breach is knowing, willful,

   and continuing.

44. The Defendants Gerald Arthur Leavitt and Michelle D. Leavitt's breach has caused Plaintiff

   Federal National Mortgage Association to suffer actual damages, including, but not limited

   to money lent, interest, expectancy damages, as well as attorney's fees and costs.

45. The total debt owed under the Note and Mortgage as of June 30, 2019 is Eighty-Eight

   Thousand Five Hundred Seven and 69/100 ($88,507.69) Dollars, which includes:
                   Description                                 Amount
    Principal Balance                                                       $50,140.76
    Interest                                                                $18,119.39
    Escrow Advance                                                          $14,006.86
    Corporate Advance                                                        $6,240.68
    Grand Total                                                             $88,507.69

46. Injustice can only be avoided by awarding damages for the total amount owed under the

   Note including interest, plus costs and expenses, including attorney fees.

COUNT III – BREACH OF CONTRACT, MONEY HAD AND RECEIVED

47. The Plaintiff, Federal National Mortgage Association, repeats and re-alleges paragraphs 1

   through 46 as if fully set forth herein.

48. By executing, under seal, and delivering the Note, the Defendants, Gerald Arthur Leavitt and

   Michelle D. Leavitt, entered into a written contract with Merrimack Mortgage Company, Inc.

   who agreed to loan the amount of $56,000.00 to the Defendants. See Exhibit B.

49. As part of this contract and transaction, the Defendants, Gerald Arthur Leavitt and Michelle

   D. Leavitt, executed the Mortgage to secure the Note and the subject property. See Exhibit

   C.

50. The Plaintiff, Federal National Mortgage Association, is the proper holder of the Note and

   successor-in-interest to Merrimack Mortgage Company, Inc., and has performed its

   obligations under the Note and Mortgage.

51. The Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, as affected by Defendant,

   Gerald Arthur Leavitt’s discharge in bankruptcy and, accordingly, this action does not seek

   any personal liability on the part of the Defendant, Gerald Arthur Leavitt, but only seeks

   liability on the part of Michelle D. Leavitt, and in rem judgment against the property, have
   breached the terms of the Note and Mortgage by failing to properly tender the December 1,

   2014 payment and all subsequent payments. See Exhibit H.

52. The Plaintiff, Federal National Mortgage Association, is the proper holder of the Note, and

   is entitled to enforce the terms and conditions of the Note due to its breach by the

   Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt.

53. The Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, as affected by Defendant,

   Gerald Arthur Leavitt’s discharge in bankruptcy and, accordingly, this action does not seek

   any personal liability on the part of the Defendant, Gerald Arthur Leavitt, but only seeks

   liability on the part of Michelle D. Leavitt, and in rem judgment against the property, having

   failed to comply with the terms of the Note and Mortgage, are in breach of contract.

54. The Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, are indebted to Federal

   National Mortgage Association in the sum of Eighty-Eight Thousand Five Hundred Seven

   and 69/100 ($88,507.69) Dollars, for money lent by the Plaintiff, Federal National Mortgage

   Association , to the Defendants.

55. Defendants Gerald Arthur Leavitt and Michelle D. Leavitt's breach has caused Plaintiff,

   Federal National Mortgage Association, to suffer actual damages, including, but not limited

   to money lent, interest, expectancy damages, as well as attorney's fees and costs.

56. The total debt owed under the Note and Mortgage as June 30, 2019 is Eighty-Eight

   Thousand Five Hundred Seven and 69/100 ($88,507.69) Dollars, which includes:

                   Description                                 Amount
    Principal Balance                                                       $50,140.76
    Interest                                                                $18,119.39
    Escrow Advance                                                          $14,006.86
    Corporate Advance                                                        $6,240.68
    Grand Total                                                             $88,507.69
57. Injustice can only be avoided by awarding damages for the total amount owed under the

   Note and Mortgage, and for money had and received, including interest, plus costs and

   expenses, including attorney fees.

                        COUNT IV – QUANTUM MERUIT

58. The Plaintiff, Federal National Mortgage Association, repeats and re-alleges paragraphs 1

   through 58 as if fully set forth herein.

59. Merrimack Mortgage Company, Inc., predecessor-in-interest to Federal National Mortgage

   Association, loaned Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, $56,000.00.

   See Exhibit B.

60. The Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, as affected by Defendant,

   Gerald Arthur Leavitt’s discharge in bankruptcy and, accordingly, this action does not seek

   any personal liability on the part of the Defendant, Gerald Arthur Leavitt, but only seeks

   liability on the part of Michelle D. Leavitt, and in rem judgment against the property, are in

   default for failure to properly tender the December 1, 2014 payment and all subsequent

   payments. See Exhibit H.

61. As a result of the Defendants' failure to perform under the terms of their obligation, the

   Defendant, Michelle D. Leavitt, should be required to compensate the Plaintiff, Federal

   National Mortgage Association.

62. As such, the Plaintiff, Federal National Mortgage Association, is entitled to relief under the

   doctrine of quantum meruit.

                       COUNT V –UNJUST ENRICHMENT

63. The Plaintiff, Federal National Mortgage Association, repeats and re-alleges paragraphs 1

   through 63 as if fully set forth herein.
64. Merrimack Mortgage Company, Inc., predecessor-in-interest to Federal National Mortgage

    Association, loaned the Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt,

    $56,000.00. See Exhibit B.

65. The Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, as affected by Defendant,

    Gerald Arthur Leavitt’s discharge in bankruptcy and, accordingly, this action does not seek

    any personal liability on the part of the Defendant, Gerald Arthur Leavitt, but only seeks in

    rem judgment against the property, have failed to repay the loan obligation.

66. As a result, the Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, as affected by

    Defendant, Gerald Arthur Leavitt’s discharge in bankruptcy and, accordingly, this action

    does not seek any personal liability on the part of the Defendant, Gerald Arthur Leavitt, but

    only seeks liability on the part of Michelle D. Leavitt, and in rem judgment against the

    property, have been unjustly enriched to the detriment of the Plaintiff, Federal National

    Mortgage Association as successor-in-interest to Merrimack Mortgage Company, Inc. by

    having received the aforesaid benefits and money and not repaying said benefits and money.

67. As such, the Plaintiff, Federal National Mortgage Association, is entitled to relief.

                     COUNT VI – EQUITABLE MORTGAGE

68. The Plaintiff, Federal National Mortgage Association, repeats and re-alleges paragraphs 1

    through 68 as if fully set forth herein.

69. The intent of Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, and the original

    lender, Merrimack Mortgage Company, Inc., on March 1, 2006, was to create a mortgage on

    the property commonly known as and numbered as 11-13 Wheeler Street, Livermore Falls,

    ME 04254.

70. This intent is shown by the execution of a Promissory Note dated March 1, 2006 to

    Merrimack Mortgage Company, Inc., in the amount of $56,000.00.
71. The value given at the time of the transaction was $56,000.00, which was significantly

   below the property’s value at that time, clearly indicating that it was the intent of the

   Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, and Merrimack Mortgage

   Company, Inc. on the date of the transaction, March 1, 2006, that a mortgage be granted on

   the subject property.

72. The aforesaid Promissory Note, specifically references 11-13 Wheeler Street, Livemore Falls,

   ME 04254, as the “Property Address.”

73. In addition to the aforesaid Promissory Note, Defendants, Gerald Arthur Leavitt and

   Michelle D. Leavitt, also executed a Mortgage on March 1, 2006, which particularly

   referenced exactly the same property address of 11-13 Wheeler Street, Livermore Falls, ME

   04254, which was referenced on the aforesaid Promissory Note.

74. The aforesaid Mortgage is arguably unenforceable under current Maine Law pursuant to the

   Greenleaf decision, et al. See, Bank of America, N.A. v. Greenleaf, 2014 ME 89, 96 A.3d 700 (Me.

   2014); Federal National Mortgage Association v. Deschaine, 2017 Me. 190, 170 A.3d 230 (Me.

   2017); Pushard v. Bank of America, N.A., 175 A.3d 103, 2017 ME 230(Me. 2017).

75. This defect is not related to the original execution of the documents, nor the intent of the

   Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, or Merrimack Mortgage

   Company, Inc., but is due to the chain of title for the aforesaid mortgage under Greenleaf

   and 33 M.R.S. § 508.

76. The issue of an equitable mortgage (or other equitable remedies) is not addressed by

   Greenleaf, or its progeny; see, Deschaine, Fn. 2, Fn 4; Pushard, Fn 14.

77. It was the intent of Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, and

   Merrimack Mortgage Company, Inc., at the time of the transaction, as to the Note, that is

   controlling as to the Court’s interpretation of the imposition of an equitable mortgage.
   78. The Plaintiff, Federal National Mortgage Association, is the owner and holder of the subject

       Promissory Note.

   79. The Plaintiff, Federal National Mortgage Association, owner of the equitable interest in the

       aforesaid mortgage but may arguably not be the record owner of said mortgage under the

       Greenleaf decision.

   80. Equity requires that “what ought to have been done has been done.” See, Smith v. Diplock, 127

       Me. 452, 144 A.383, 386 (Me. 1929).

   81. When it is the intent of the parties, at the time of the transaction, that there be a mortgage

       “[t]he real intent governs”. See, Stinchfield v. Milliken, 71 Me. 567, 570 (1880).

   82. The agreement, as memorialized in the various documents referenced herein constitutes an

       equitable mortgage.

   83. For justice to be served, and under the facts and circumstances of this matter, the Court

       should, and must, impose an equitable mortgage upon the property. Defendant, Gerald

       Arthur Leavitt, has no personal liability in this matter.

   84. The Court’s imposition of an equitable mortgage should be under, and pursuant to the

       statutory terms of applicable Maine Law, including, but not limited to, the rights of

       redemption, etc. See, Seaman v. Seaman, 477 A2d 734 (Me. 1984).

                                       PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, Federal National Mortgage Association, prays this Honorable Court:

   a) Issue a judgment of foreclosure in conformity with Title 14 § 6322, as affected by

       Defendant, Gerald Arthur Leavitt’s discharge in bankruptcy and, accordingly, this action

       does not seek any personal liability on the part of the Defendant, Gerald Arthur Leavitt, but

       only seeks liability on the part of Michelle D. Leavitt, and in rem judgment against the

       property;
b) Find that the Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, entered into a

   contract for a sum certain in exchange for a loan;

c) Find that it was the intent of the Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt,

   and the original lender, Merrimack Mortgage Company, Inc., on March 1, 2006 to create a

   mortgage on the property commonly known as and numbered as 11-13 Wheeler Street,

   Livermore Falls, ME 04254;

d) Impose an equitable mortgage upon the property known as and numbered as 11-13 Wheeler

   Street, Livermore Falls, ME 04254;

e) Impose the applicable time periods for redemption, etc. as reflected in 14 M.R.S.A. §6322;

f) Find that the Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, as affected by

   Defendant, Gerald Arthur Leavitt’s discharge in bankruptcy and, accordingly, this action

   does not seek any personal liability on the part of the Defendant, Gerald Arthur Leavitt, but

   only seeks liability on the part of Michelle D. Leavitt, and in rem judgment against the

   property, are in breach of the Note by failing to make payment due as of December 1, 2014,

   and all subsequent payments;

g) Find that the Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, is in breach of the

   Mortgage by failing to make payment due as of December 1, 2014, and all subsequent

   payments;

h) Find that the Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, as affected by

   Defendant, Gerald Arthur Leavitt’s discharge in bankruptcy and, accordingly, this action

   does not seek any personal liability on the part of the Defendant, Gerald Arthur Leavitt, but

   only seeks in rem judgment against the property, are in breach of contract by failing to

   comply with the terms and conditions of the Note and Mortgage by failing to make the

   payment due December 1, 2014 and all subsequent payments;
i) Find that the Plaintiff, Federal National Mortgage Association, as affected by Defendant,

   Gerald Arthur Leavitt’s discharge in bankruptcy and, accordingly, this action does not seek

   any personal liability on the part of the Defendant, Gerald Arthur Leavitt, but only seeks

   liability on the part of Michelle D. Leavitt, and in rem judgment against the property, is

   entitled to enforce the terms and conditions of the Note and Mortgage;

j) Find that by virtue of the money retained by the Defendants, Gerald Arthur Leavitt and

   Michelle D. Leavitt, as affected by Defendant, Gerald Arthur Leavitt’s discharge in

   bankruptcy and, accordingly, this action does not seek any personal liability on the part of

   the Defendant, Gerald Arthur Leavitt, but only seeks liability on the part of Michelle D.

   Leavitt, and seeks in rem judgment against the property, have been unjustly enriched at the

   Plaintiff ’s expense;

k) Find that such unjust enrichment, as affected by Defendant, Gerald Arthur Leavitt’s

   discharge in bankruptcy and, accordingly, this action does not seek any personal liability on

   the part of the Defendant, Gerald Arthur Leavitt, but only seeks liability on the part of

   Michelle D. Leavitt, and in rem judgment against the property, entitles the Plaintiff, Federal

   National Mortgage Association, to restitution;

l) Find that the Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, as affected by

   Defendant, Gerald Arthur Leavitt’s discharge in bankruptcy and, accordingly, this action

   does not seek any personal liability on the part of the Defendant, Gerald Arthur Leavitt, but

   only seeks liability on the part of Michelle D. Leavitt, and in rem judgment against the

   property, are liable to the Plaintiff, Federal National Mortgage Association, for money had

   and received;
m) Find that the Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, as affected by

   Defendant, Gerald Arthur Leavitt’s discharge in bankruptcy and, accordingly, this action

   does not seek any personal liability on the part of the Defendant, Gerald Arthur Leavitt, but

   only seeks liability on the part of Michelle D. Leavitt, and in rem judgment against the

   property, are liable to the Plaintiff for quantum meruit;

n) Find that the Defendants, Gerald Arthur Leavitt and Michelle D. Leavitt, as affected by

   Defendant, Gerald Arthur Leavitt’s discharge in bankruptcy and, accordingly, this action

   does not seek any personal liability on the part of the Defendant, Gerald Arthur Leavitt, but

   only seeks liability on the part of Michelle D. Leavitt, and in rem judgment against the

   property, have appreciated and retained the benefit of the Mortgage and the subject

   property;

o) Find that it would be inequitable for the Defendants, Gerald Arthur Leavitt and Michelle D.

   Leavitt, as affected by Defendant, Gerald Arthur Leavitt’s discharge in bankruptcy and,

   accordingly, this action does not seek any personal liability on the part of the Defendant,

   Gerald Arthur Leavitt, but only seeks liability on the part of Michelle D. Leavitt, and in rem

   judgment against the property, to continue to appreciate and retain the benefit of the

   Mortgage, Note and subject property without recompensing the appropriate value;

p) Find that the Plaintiff, Federal National Mortgage Association, as affected by Defendant,

   Gerald Arthur Leavitt’s discharge in bankruptcy and, accordingly, this action does not seek

   any personal liability on the part of the Defendant, Gerald Arthur Leavitt, but only seeks

   liability on the part of Michelle D. Leavitt, and in rem judgment against the property, is

   entitled to restitution for this benefit from the Defendants, Gerald Arthur Leavitt and

   Michelle D. Leavitt;
   q) Determine the amount due on said Mortgage and Note, as affected by Defendant, Gerald

       Arthur Leavitt’s discharge in bankruptcy and, accordingly, this action does not seek any

       personal liability on the part of the Defendant, Gerald Arthur Leavitt, but only seeks liability

       on the part of Michelle D. Leavitt, and in rem judgment against the property, including

       principal, interest, reasonable attorney’s fees and court costs;

   r) Additionally, find that while the Defendant, Gerald Arthur Leavitt, has no personal liability

       in this matter, a Judgment in this matter can be imposed in rem against the property

       commonly known as and numbered as 11-13 Wheeler Street, Livermore Falls, ME 04254;

   s) Grant possession to the Plaintiff, Federal National Mortgage Association, upon expiration

       of the period of redemption;

   t) For such other and further relief as this Honorable Court deems just and equitable.



                                                        Respectfully Submitted,
                                                        Federal National Mortgage Association,
                                                        By its attorneys,

Dated: June 24, 2019                                    /s/ Reneau J. Longoria, Esq.
                                                        /s/ John A. Doonan, Esq.
                                                        John A. Doonan, Esq., Bar No. 3250
                                                        Reneau J. Longoria, Esq., Bar No. 5746
                                                        Attorneys for Plaintiff
                                                        Doonan, Graves & Longoria, LLC
                                                        100 Cummings Center, Suite 225D
                                                        Beverly, MA 01915
                                                        (978) 921-2670
                                                        JAD@dgandl.com
                                                        RJL@dgandl.com
